Citation Nr: 0216281	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  98-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from July 1963 to 
July 1968, June 1971 to August 1981, October 1990 to December 
1990, and from February 1991 to July 1991.  The veteran also 
served with the Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In January 2000, the Board remanded this matter to the RO for 
further development.  The appeal has been returned for 
appellate review.  


FINDINGS OF FACT

1.  The veteran first developed malignant melanoma in 1993, 
more than one year after he separated from service.  

2.  The medical evidence does not establish that the veteran 
developed skin cancer as a result of service.  


CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed a claim for service 
connection for skin cancers in May 1998, and there is no 
issue as to the provision of a form or completion of an 
application.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran was provided a copy of the August 
1998 rating action, which denied his claim for service 
connection and summarized the evidence then of record.  The 
September 1998 Statement of the Case and Supplemental 
Statements of the Case dated in January and March 1999 
informed the veteran of the evidence of record.  In January 
2000, the Board remanded this matter to obtain additional 
evidence to support the veteran's claim.  In January 2000, VA 
notified the veteran that additional information and evidence 
was needed to support his claim.  The veteran was asked to 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who 
have treated him for skin disorder since the date of 
discharge from service.  The veteran was directed to either 
submit copies of the those medical records himself, or 
complete and return an authorization for release of 
information for each private health care provider, and VA 
would attempt to obtain those records.  The veteran was 
advised to submit any statements from private doctors who 
rendered opinions to the effect that the veteran's current 
skin condition resulted from chronic sun exposure during 
service.  An August 2002 Supplemental Statement of the Case, 
identified the evidence of record and the evidence necessary 
to substantiate the claim.  In addition, VA elaborated on its 
and the veteran's responsibilities and duty to assist in 
providing and obtaining evidence to support the veteran's 
claim in accordance with the VCAA.  Specifically, the veteran 
was informed that it was VA's responsibility to assist the 
veteran in obtaining evidence to support his claim including 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to provide the 
names and other pertinent information of the person, agency, 
or company that might have information to support his claim.  
VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim, 
and of the respective responsibilities with respect to 
obtaining or presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All VA and service department 
medical records and private medical records pertinent to the 
matter at issue are of record.  In addition, the veteran has 
submitted private medical records in support of his claim.  
VA has discharged its duty to obtain evidence on the 
veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  VA afforded the veteran an examination 
and opinion in May 2002.  The examination report contained 
adequate clinical findings, diagnoses, and opinions pertinent 
to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 
3.159(e) (2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Certain diseases, including cancer, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records reflect that the veteran was 
hospitalized for rubella in October 1963.  In August 1964, he 
complained of a rash of the back of the neck and shoulders.  
On physical examination, there was a fine diffuse rash over 
the trunk, more severe around the belt line.  The diagnosis 
was heat rash.  In June 1968, a small lesion, verruca, on the 
right elbow was removed.  In July 1968, the veteran was 
diagnosed as having tinea corporis of the shoulder and neck.  
The report of the May 1968 separation examination was 
negative for complaints, findings, or diagnoses of a skin 
disorder or skin cancer.  In June 1975, the veteran was 
diagnosed as having a possible boil or cellulitis on two 
sides of the neck.  He was also seen in the dermatology 
clinic in July 1981.  The diagnosis was three probable 
lichenoid actinic keratoses of the left forearm.  

Subsequent medical evidence does not reflect treatment for 
skin disorder between 1981 and 1993.  The report of a July 
1982 VA examination and an Army National Guard examination 
dated in August 1982 showed that the skin was normal. On an 
October 1989 civilian employee examination report, the 
veteran's skin normal.  

A private surgical pathology report dated in December 1993 
revealed malignant melanoma confined to the epidermis of the 
left leg and a dermal nevus of the nose.  Basal cell 
carcinoma of the left cheek was diagnosed in August 1994.  An 
April 1997 pathology report showed a diagnosis of actinic 
keratosis of the left face.  

Additional private medical records dated from 1998 to 2000 
reflect that the veteran continued to be seen and treated for 
skin disorders.  A pathology report dated in July 1998 
revealed compound nevus of the right flank.  At a June 1999 
examination, the veteran reported two additional spots on the 
arm and the left upper lip.  On physical examination, the 
examiner observed two pearly papulae on the left lip and 
right arm.  In June 1999, a pathology report showed compound 
nevus of the right upper arm, seborrheic keratosis of the 
right lower arm, and benign tumor of the left upper lip, 
suggestive of trichoepithelioma.  In January 2000, the 
veteran reported that he had several new lesions that had 
appeared and increased in size over the past several months.  
A pathology report dated in February 2000 showed uniform 
clusters of nevus cells indicative of benign intradermal 
nevus located beneath a thin epidermis.  

In May 2002, the veteran was afforded a VA examination 
pursuant to the January 2000 Remand.  The examiner reviewed 
the veteran's claims file.  The veteran reported that during 
service he had actinic keratoses removed from the left arm 
and that he has had several areas of actinic keratoses 
removed from the arm, back, face, and ankle.  He indicated 
that he had a malignant melanoma removed from the left 
lateral calf.  On examination, the examiner observed numerous 
nevi and cherry angiomas of the skin; there were no 
ulcerations and no areas of actinic keratosis scaling.  There 
were no ulcerations, exfoliation, or crusting of the skin.  
Scars were noted on various parts of the veteran's body.  

In this matter the veteran asserts that he developed skin 
cancer as a result of service.  
As the evidence establishes that the veteran has skin 
disorders, the issue in this matter is whether the disorders 
are related to service.  

The record reflects that the veteran was first diagnosed as 
having a skin cancer- malignant melanoma of the left leg in 
1993.  As this disorder developed more than one year after 
the veteran separated from service, his is not entitled to 
service connection on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2002).

As the veteran is not entitled to service connection for skin 
cancer on a presumptive basis, the evidence does not support 
service connection for skin cancer on a direct basis either.  

The veteran maintains that his inservice actinic keratosis is 
a precancerous condition caused by sun exposure, and that he 
had sun intensive assignments during active service.  Thus, 
the veteran asserts that the actinic keratosis that he 
developed in service caused him to develop his malignant 
melanoma (diagnosed in 1993) and basil cell carcinoma 
(diagnosed in 1994) and other skin disorders including dermal 
nevis and actinic keratosis.  This matter involves a question 
of medical etiology or medical evidence of a medical evidence 
of a nexus between an inservice disease or injury and current 
disability.  

The record shows that the veteran's military occupational 
specialty was a military physician's assistant and that he 
was awarded the Combat Medical Badge and Purple Heart.  
Service personnel records reflect that the veteran provided 
commendable medical assistance in pediatric, obstetrical, 
psychiatric, gynecological, medical, and surgical patients.  
While the veteran certainly has medical training, there is no 
indication that he has special knowledge regarding skin 
disorders and cancer, and there is not any evidence to that 
effect in the record.  Black v. Brown, 10 Vet. App. 279 
(1997).  Assuming arguendo that the veteran had such 
training, his opinion relating his skin disorders to service 
would be self-serving at best.  

The veteran's representative has submitted excerpts from 
medical treatises/pamphlets concerning the relationship 
between actinic keratosis and skin cancer.  Specifically, the 
documents provide that actinic keratosis may be caused by 
exposure to the sun regardless of climate, that it can be the 
first step in the development of skin cancer, and that it is 
a precursor of cancer or a precancer.  This text also 
provides that the disorder may appear in older people because 
of cumulative sun exposure, as well as younger people due to 
exposure to the sun.  The Board notes that these documents 
provide insightful information as to the nature of actinic 
keratosis; however, they are not determinative of whether the 
veteran's skin disease, in this case, was caused by exposure 
to sun while the veteran was in service. 

The record includes a medical opinion of Michael J. Sharkey, 
M.D., a specialist in dermatology and skin cancer, and one of 
the veteran's treating physicians.  Dr. Sharkey indicated 
that the veteran had a malignant melanoma in-situ excised 
from his left leg in December 1993 and several actinic 
keratoses that were treated.  The doctor indicated that 
increased sun exposure is directly correlated with both of 
those types of lesions and is a major factor in their 
development.  While Dr. Sharkey's opinion is insightful and 
informative as to the nature of the veteran's disorder, it 
does not directly answer the question of whether the 
veteran's skin disorders are related to the skin eruptions 
that he experienced during service or that the disorder was 
caused by sun that the veteran experienced while in service.  
The Board points out it is not clear whether Dr. Sharkey 
reviewed the veteran's claims file at the time of the 
opinion, and the doctor's opinion, at noted, is very general.  
Therefore, this evidence has limited probative value.  

Next, is a VA medical opinion dated in May 2002.  The 
examiner reviewed the veteran's claim file and Dr. Sharkey's 
opinion.  The VA examiner essentially determined that there 
is no correlation between the veteran's current skin disorder 
and service.  As the basis of that opinion, the examiner 
noted the veteran's history of malignant melanoma in-situ and 
numerous actinic keratoses.  The VA examiner noted, however, 
that the veteran did not have active actinic keratosis at the 
time of the examination, and that none of the skin cancers 
had occurred where actinic keratoses were removed.  The 
examiner recognized the correlation between sun exposure and 
skin cancer.  However, the examiner explained that such 
exposure is ongoing from the time we are first exposed to the 
sun in infancy until later in life and that there is, 
essentially, no time when sun exposure would make it more 
likely that skin cancer would develop.  Therefore, the 
examiner concluded that the veteran's malignant melanoma is 
not at least as likely as not related to actinic keratosis in 
service.  The VA examiner's opinion has more probative value 
than Dr. Sharkey's in that the VA examiner considered the 
veteran's entire claims and provided a comprehensive basis of 
his opinion.  
Having reviewed the medical evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for skin cancer.  
Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for skin cancer is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

